1.	Mr. President, first, it is my pleasure to welcome and to express my congratulations to Mr. Abdelaziz Bouteflika, Minister of Foreign Affairs of Algeria, whose unanimous election enables us to count upon his abilities and long experience, which, though certainly not consonant with his youth, have been demonstrated in the exercise of high office since his noble country began its independent life.
2.	I should also like to welcome Mr. Leopoldo Benites, whose presidency has elicited widespread approval. During an especially difficult period he once again demonstrated his even-handedness and diplomacy in the effective guidance of our deliberations.
3.	Departing from my text, I should like to express, on behalf of the Government and people of Uruguay, our profound condolences concerning the tragedy which has afflicted our sister republic of Honduras, a tragedy and a distress which we feel as our own. The support and solidarity of the whole international community, not only of the States of Latin America but of the whole of the membership of this Organization and of all its organs, are necessary in order to alleviate the damage and the distress from which the people of that country are suffering and will continue to suffer in the future.
4.	Again departing from my text, I should also like to express the pleasure of my country at the admission to membership in this Organization of three new Member States: Guinea-Bissau, to which this membership represents the culmination of a long struggle for independence; Bangladesh, which
has also been the scene of so much suffering; and Grenada, which is also joining this Assembly and, in this way, the family of Latin American countries.
5.	At the beginning of this new session of the General Assembly as is usual we are offered a new opportunity for reflection. However, this time the required reflection is more urgent, more stern and at the same time more profound.
6.	To the matters normally occupying our attention are added others which were not previously unknown to us, to be sure, but which emerge today with particular force, revealing deep maladjustments in the very essence of coexistence. So above and beyond the peculiar features of each specific problem we discover a close and increasingly acute inter-connexion with other problems, a kind of common substance in the economic and political life of the world today. Hence, our efforts to solve specific problems frequently seem to be overwhelmed by the paucity of global solutions. There are no isolated questions, all questions are varying manifestations of the same problem, and we are compelled to seek the core of the problem underlying the different manifestations.
7.	Thus, while immediate and evident conflicts occur and more tangible needs and problems arise, the disruption of the international economic system is already making itself felt. Simultaneously, the contours of the great questions of the future emerge intertwined with day-to-day business.
8.	Uruguay therefore wishes to focus attention in this supreme world forum on this new perspective, so that the consideration of each specific item on our agenda will still be consistent with matters which are neither merely a backdrop nor an anticipation of the remote future, but are germane to the present problems of the international community.
9.	My country advocates, therefore, that integrated perspective in which States Members of the United Nations can jointly formulate rules and co-ordinate courses of action for a new system of coexistence among nations to meet the current needs of most of our peoples. Otherwise solutions will deviate from their essential human objectives and may become mere dialectic exercises veering farther and farther away and never penetrating the core of the truly crucial questions.
10.	It is with this idea of renewal that I mention the structure of the international economy. There is no doubt that the grave deficiencies and tensions of recent years, disguised at first, are now becoming manifest and turning into a vast crisis affecting currencies, trade, and production, and thereby the whole economy. The shock of the petroleum crisis now is spreading like an expanding shock wave within the general disruption of the established economic order.
11.	At the sixth special session of the General Assembly [2211th meeting] I had occasion to indicate, on behalf of my country, the need for far-reaching reform to get to the true root of the matter, taking it not simply as a technical problem to be solved by merely rearranging economic factors, but more importantly, as a political and social problem involving everyone. Hence, if this reform is not founded upon justice, only limited and unstable results will ensue and peace will be constantly endangered.
12.	This leads me to refer to what my Government considers to be the crux of the matter. Indisputably, the recognition of the political equality of nations is a fundamental achievement of international law. It is equally undeniable that the same concept of equality cannot be projected into the economic sphere, where the degree of potential or development differs, without any doubt, with regard to each nation.
13.	This reality must be contemplated in the building of new international economic structures and also in the simple readjustment of those that already exist. Any system that applies identical patterns to societies with differently developed economies will not be just, nor should the resources of the international community be channeled in disregard of existing differences.
14.	Even when to a certain extent some of these concepts underlie rules now governing international co-operation for development, they are only marginal within the total context. The substance of economic relations remains intact, not corresponding to these realities. They must be acknowledged as guiding principles of the international economy as a whole, of its monetary, trade, finance and investment systems and in the conduct of large multinational corporations. The IMF, for example, must achieve the effective transfer of real resources to the developing countries. Until the rules treat societies which have already reached the post-industrial area and those which are struggling timidly to venture into the world of modern technology as equals, the international economy will be a source neither of development, nor of justice, nor of peace.
15.	So true is this that today, although all countries are shaken by the same crisis, the strongest and most developed economies have within themselves the necessary reserves and resilience to respond to the threat, while the weaker nations suffer from the unabated onslaught of new events.
16.	Energetic protest is called for when within the dramatic context of small and medium-sized countries such as Uruguay, the situation worsens because the more developed countries, in an attempt to safeguard their own prosperity, are imposing protectionist measures which drastically cut the exports of raw materials from the developing world, or use "dumping" to depress prices of these exports to intolerable levels.
17.	It should be pointed out that such policies and practices, unjust and counter to recognized principles of international co-operation as they are, also run the risk of causing a dangerous trade confrontation which could bring the entire world economy to a state of collapse.
18.	Unfortunately, the solutions urgently demanded of the international community at the sixth special session last April have not been applied, as immediate, practical and workable machinery has not yet been put into operation. The entire effort of the General Assembly at that time and the acknowledged consensus that effective action should be taken have apparently become merely pious utterances on the part of our Organization and its agencies, without that obvious political decision having been translated into reality. I do understand the difficulties inherent in such broad action, but the magnitude and urgency of the task require an unprecedented effort. Similarly, my Government today reiterates its statement that the surplus resources generated by new prices must be channeled to the developing countries most deeply affected by the petroleum crisis, thus avoiding the paradoxical situation where these resources would primarily strengthen the more developed economies. I think that in keeping with the spirit demonstrated at that meeting, it will be possible to agree upon multilateral channels to guide this process without prejudice to direct support through trade and investment.
19.	But it is not only purely material factors that motivate Uruguay to postulate the reform of the international economy as a central topic. Recently, in Bucharest, the World Population Conference dealt with an essentially human question touching upon rights intrinsic to our nature and our life. My country cannot accept the restriction, not to say the mutilation, of these rights and the moral and spiritual values they enshrine through the application of economic rules ensuring the prosperity only of some. As the delegation of Uruguay stated in Bucharest: "It is inadmissible that the possibility of population growth should be the exclusive right of those nations possessing a high degree of development". Instead, we have held that the physical basis for cultural and spiritual development must be established so that the sacred mission of transmitting life may be responsively exercised everywhere.
20.	Without any doubt, this objective cannot be achieved as long as considerations such as those which doom large segments of mankind to hunger and a marginal existence persist, and while existing conditions denote the simultaneous presence of a crisis of excess and one of scarcity.
21.	There is one fact more than any other that constitutes a serious indictment of the existing international order and our lack of the will to reform it: in order to safeguard the well-being of the few, the prices of staples as well as of luxury items must be so high that they elude the grasp of the many, and, inversely, an over-supply of these goods can ruin those that produce them.
22.	All of that conspires to impede a rational and human organization of trade and production. Some years ago my country proposed in FAO the creation of a system with a real "food bank" in which the need for stable and remunerative prices as a fair return for productive effort would be reconciled with the needs of those who cannot buy such goods because they are so expensive but desperately require them in order to survive. I consider that it is an inescapable responsibility of the world economy to work in that direction, and my country now pledges its best efforts to that end.
23.	Since the historic United Nations Conference on the Human Environment, held at Stockholm in 1972, another topic has been attracting increasing attention: the environment and the fate of the biosphere, mankind's present and future home.
24.	Apart from the undoubted need to safeguard and restore our environment and to use it in a rational and far-sighted way, surely the economic and financial burden that this entails cannot be shared equally among all nations. Rather, it should weigh more heavily on the most developed nations, which unwittingly have done the most to cause the environment to deteriorate.
25.	Just as access to life cannot be limited in order to protect the status of some, so the use and enjoyment of nature cannot be regulated to the almost exclusive benefit of an already developed segment of mankind.
26.	In the same spirit, my country would like to refer to the new riches that are becoming increasingly available to the peoples.
27.	We are pleased to note that an initial success was achieved in the long struggle of the Latin American countries to assert their rights over the seas adjacent to their coasts when the universal recognition of the maximum limitation of 200 miles emerged from the Third United Nations Conference on the Law of the Sea, recently held at Caracas.
28.	We also cherish the hope that soon the necessary agreements will be achieved in order to adapt the law of the sea to the realities of the contemporary world and to satisfy the requirements of the peoples, particularly in the developing countries.
29.	We also wish to express our firm conviction that effective formulas can be agreed upon to implement the historic resolution in which it was solemnly declared that the sea-bed and ocean floor, and the subsoil thereof, beyond the limits of national jurisdiction are the common heritage of mankind [resolution 2749 (XXV)].
30.	My Government is well aware of the myriad difficulties to be overcome if far-reaching changes within such diverse fields are to be achieved, but we are also convinced that trying to effect these changes is the only way to deal with the very root of these problems. Only by such means can true solutions be found. Otherwise, we will be attacking only the superficial manifestations of the underlying problems. Therefore, although it seems mere speculation that, given the magnitude of the problem, it can be solved, this is the crucial task that faces us. If the challenge is to be met, imagination and daring must be mustered in this forum, whence political inspiration flows to others, and in all the other bodies of this great United Nations system.
31.	One may well wonder if we will be able to devise -and even more important to implement- within a reasonably short period of time a new international economic order which will be both just and creative and which will have the basic features so well known to our peoples, and especially our youth: freedom from any attempt to destroy the basic tenets of the economy but, rather, a human and equitable use of those tenets; a pattern implying no holding back of the more advanced or regression to lower levels but, rather, promoting those who have been left behind by giving them a fair share of the benefits of the highest civilization; extension beyond material goods to reach horizons of culture and spirit; integration of problems of population, food, environment and culture within a comprehensive framework in which countries are treated in accordance with their particular degree of development so that the economy will render truly equivalent results for its participants.
32.	In the world political arena, there is an atmosphere of detente and a universal desire for peace is spreading. My country, in accordance with a tradition it has unswervingly maintained since its very inception, adheres to that spirit, not only in the external conduct of international affairs but also as a reflection of the very deepest convictions of the nation.
33.	Nevertheless, detente does not seem to be sufficient to clear the air entirely.
34.	The IndoChina peninsula is still bitterly racked by varying degrees of open warfare. It is unfortunate that the Viet Nam peace agreement has not yet been fully complied with and that aggression in that Republic and in the Khmer Republic still persists. It is to be hoped that these circumstances will not be overlooked and that appropriate measures will be adopted to strengthen peace and bring an immediate end to the war which torments that region.
35.	Cyprus has been shattered by a violent crisis, with painful consequences that my Government deplores. I believe that we the nations represented here without exception must unite solidly behind the people of the island and help to alleviate their suffering. We must also unite in support of the decisions of the Security Council and encourage international action to protect a Member State. The observance of United Nations agreements is essential for peace there and elsewhere, and Uruguay will always act in accordance with that principle.
36.	Once again we have to refer to the tragic sufferings of the people of the Middle East. I should like to note with appreciation the bilateral action taken, the conversations initiated and the results achieved regarding extremely sensitive military and political aspects. None the less, I cannot pass over in silence the concern of my Government about the future of that long-suffering region. I think that the international community represented here could play a most important part if it were to create a world climate on the basis of principles widely acknowledged as workable. That is a way in which this complex question could be approached in all of its aspects.
37.	It is clear that legally speaking military victory confers no rights, especially with regard to territory. Similarly, the community of nations recognizes the right of each nation in that region, and in all others, to live in peace within secure and recognized borders, enjoying sovereignty, integrity and independence.
38.	All those directly concerned should, therefore, seek a way to ensure through negotiations and other peaceful means, the full observance and implementation of those fundamental concepts of international law, which my Government unreservedly supports. A comprehensive study of this topic in all of its dimensions must include an essential chapter, in view of both its political and its human significance. 1 am referring here to the fate of the Palestinian people. My Government has no doubt that until a just solution is found for what the Security Council in paragraph 2 of resolution 242 (1967) calls "the refugee problem", any settlements designed to ensure peace will be merely temporary. With due regard, of course, for the steps taken elsewhere towards peace and while supporting the immediate measures the United Nations is taking to alleviate this distressing situation, my Government advocates more deep-rooted solutions which should encompass the legitimate aspirations of the Palestinian people and squarely confront the problem in its real political, social and, finally, human significance all, of course, within the framework of comprehensive peace negotiations.
39.	As an expression of our sincere concern for peace in the Middle East, 1 should like to renew the commitment announced by my delegation at the twenty-third session [1686th meeting] to support, within the framework of the Charter, a negotiated solution to ensure lasting peace in this region in full accordance with international law and all the imperatives of the question,
40.	Under the general topic of international peace, I should like to express Uruguay's appreciation of the success achieved by the Special Committee on the Question of Defining Aggression. This represents a positive step towards the clarifying of an important concept and also demonstrates a promising of understanding which suggests that more progress may be made in this connexion.
41.	1 am pleased to announce that my country supports with satisfaction the efforts made to establish a zone of peace in the Indian Ocean. This attitude is consonant with our position in Latin America, where we are a party to the Treaty for the Prohibition of Nuclear Weapons in Latin America (Treaty of Tlatelolco).
42.	For the same reason we deplore atomic weapon tests and explosions performed since last year by the various Powers in different parts of the world. The signature and ratification of Additional Protocol I to the Treaty of Tlatelolco will signify a positive step towards rectifying the situation. These explosions, which cause ecological damage and which continue, moreover, to cause tension, are contrary to detente and entail the continued spending of huge sums in an endeavor of no importance to mankind.
43.	At the same time my country favors renewed efforts to achieve general disarmament. The negotiations to reduce the possibility of conflict between the United States and the Soviet Union fall within this context. My country will also resolutely support the careful preparation of the World Disarmament Conference and any reaffirmation of already enunciated recommendations on nuclear testing and, most importantly, their speedy implementation, which is so long overdue.
44.	As is Uruguay's custom, 1 should like to refer exclusively to the topics of decolonization and racial discrimination. Recent events have sparked the hope that more African people will soon gain independence. The outlook now looks bright and we hope that the optimism will be consolidated into fact in the full exercise of self-determination and freedom from foreign influence, as in Latin America. With regard to racial discrimination I renew today the support of Uruguay for measures adopted within the framework of the Charter so that mankind may become truly united.
45.	This brief examination of some of the items of the agenda clearly shows that the policy of detente must be expanded and deepened so that its positive influence may extend to matters which today remain outside its scope. Uruguay will do anything within its power to work resolutely in this direction.
46.	However, together with geographically localized political problems, the significance of other less well-defined problems of international peace and security must be recognized. I refer to terrorist acts and subversive movements, which are frequently interconnected. The entire world has been the witness of this phenomenon, which now respects no borders. The moment has perhaps come for the international community to realize what risks such activities entail. This motive does not derive from the diverse ideas frequently posited in an attempt to justify these acts, as ideological differences are quite normal in a world as diverse as ours. The fact is that civilization itself is threatened when a constant undercover war being waged by interrelated movements operating outside international law is provoked and tolerated. Paradoxically, as the risk of nuclear catastrophe, or even large-scale conventional war, diminishes, unease, tension and casualties of this new kind of warfare are on the increase. Thus, an unexpected situation may arise in which peace, so fervently sought in more conspicuous areas, may yet disappear.
47.	My Government also considers that other steps should be taken to consolidate and strengthen peace. The atmosphere of detente, so fortunately apparent among the great Powers, must also create an atmosphere of security for other nations. Improved relations among these Powers is indeed not enough. It is imperative finally to eliminate distortions of international coexistence caused by power politics and ideological penetration. Only when non-intervention and self-determination become rules of conduct observed by all nations can peace be said to be truly at hand.
48.	Uruguay once again pledges its commitment to this conduct as an indissoluble part of its national identity and reaffirms its will to co-operate with all international courses of action to ensure full respect for such conduct within the community of nations. Only in this way can peace and co-operation exist in our interdependent and pluralistic world.
49.	Throughout our work we review and discuss many topics which demonstrate the complex and multifaceted world of today. As each topic is examined separately because of its specific features we must all regard them as independent entities. Nevertheless, all pose essentially the same question. What will be the nature of international relations? Will law or force prevail? Will the world's economy serve justice or convenience? Will each nation freely develop its own identity or will this identity be imposed from without? Will the diversity of national solutions enhance international co-operation or hamper it? Will detente create a true respect for all? Once defenses have been reduced, will undercover warfare and penetration become the agent of power to penetrate the small nations? Will terrorism and subversive warfare be given free reign in the world or will the community of nations thwart violence?
50.	Uruguay has chosen a clear-cut path in keeping with the character of its people and the nature of its history. We are resolutely in support of the principles of justice, law, liberty and independence, and the right of each country to choose and follow its own model. We are working for international coexistence, with peace and co-operation as its hallmark. We reject terrorism and subversive violence; we remain open to the other nations of the world.
51.	This fundamental definition of principle in international order is consistent with the political process of my country, which, together with a strong sense of national pride, maintains its solidarity with other countries. It fully respects all nations and demands no less for itself, without foreign influence or interference, which it neither accepts nor tolerates nor practices. In this way its institutions have been substantially transformed in order to enshrine the values recognized by the Uruguayan community as its national and popular objectives: independence, development and peace for the benefit of the human being. It is a process aiming at peace, construction and justice, without hatred or violence. Imbued with the spirit of understanding and solidarity, Uruguay will work in world affairs to promote mutual understanding and conciliation and mutual respect.
52.	The international community must bring these already recognized principles to life. Equally urgent is the task of devising new principles for new situations: population, the biosphere, the riches of the sea and other unexploited regions; outer space, energy, spiritual and cultural matters; man's place in the technological universe and a new economic order.
53.	May our efforts now solve the problems of today. May they serve to build a better tomorrow. We bear this responsibility to youth throughout the world. By that shall we be assessed.
